                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

EUGENE MURPHY,

                        Plaintiff,                                        8:19CV438

        vs.                                                                ORDER

GENESIS FS CARD SERVICES, INC.,

                        Defendant.


       Upon the notice of settlement (Filing No. 6) filed by Plaintiff,


       IT IS ORDERED:
       1. On or before December 30, 2019, the parties shall electronically file a joint stipulation
for dismissal (or other dispositive stipulation) which will fully dispose of the case;
       2. Absent compliance with this order, this case may be dismissed without further notice;
and
       3. The Clerk of Court shall terminate all other outstanding deadlines in this case.


       Dated this 14th day of November, 2019.


                                                      BY THE COURT:


                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
